DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/237103 filed on 12/31/2018.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a method of organizing human activity without significantly more. 
Independent claims 1, 10, and 19 recite the steps of:
	determining action information for the vehicle based on an output of the trained model, the action information comprising: re-positioning the vehicle or accepting a ride order, wherein:	the model has instructions for performing:	receiving information of drivers and information of orders as inputs;
obtaining a global state based on the information of drivers, the information of orders, and a global time, each state transition of the global state being from a single driver completing a trip to the single driver completing a next trip;
querying a plurality of driver-order pairs and driver-reposition pairs based at least on the obtained global state to determine a Q-value of the SD-DQN for a the single driver; and 
determining the action information as the output based at least on the determined Q-value to optimize a return for a single driver.

The claims contain the additional elements of obtaining information comprising a location of a vehicle, current orders, and a current time, inputting the obtained information to a trained model of a model, and wherein the model comprises a single-driver deep Q network. However, the additional elements herein are merely insignificant post solution activity (obtaining information and inputting the information into a model) or merely old and well-known components used to apply the abstract idea of itself (deep Q network and a trained model). 
The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a practical application. For at least the reasons above, the additional elements in combination with the abstract idea of itself are not integrated into a practical application. 
Furthermore, dependent claims 2-9, 11-18, and 20, do not recite any further limitations that cause the claims to be patent eligible. The limitations of the dependent claims are directed towards additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Therefore, claims 1-20 are ineligible under §101.




Allowable Subject Matter
Claims 1-20 are currently rejected under §101 as being directed towards an abstract idea of itself. However, if the outstanding §101 was overcome either via amendment or persuasive argument, then the whole of claims 1-20 would be allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668